Citation Nr: 0709205	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
right leg injury. 

3.  Entitlement to service connection for a left hand injury. 

4.  Entitlement to a compensable disability rating for 
residuals of a right ankle sprain involving osteoarthritic 
changes.  

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left ankle sprain. 

6.  Entitlement to a compensable disability rating for 
bilateral pes planus. 

7.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) with 
secondary major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972, with additional service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal.  

The issue involving service connection for residuals of a 
left hand injury, as well as the issues involving increased 
ratings for residuals of a left ankle sprain and bilateral 
pes planus are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability was first diagnosed 
many years after service and has been attributed to two post-
service work-related injuries.   

2.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's right 
leg.

3.  The veteran's right ankle has full range of motion with 
respect to dorsiflexion and plantar flexion, with no evidence 
of any instability. 

4.  The veteran's disability due to PTSD with secondary major 
depressive disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, and 
chronic sleep impairment caused by nightmares.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Residuals of a right leg injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

3.  The criteria for a compensable disability rating for 
residuals of a right ankle sprain with osteoarthritic changes 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 
(2006).

4.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD with secondary major depressive 
disorder have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the veteran's service medical records make no 
reference to back problems.  Of particular relevance, a 
clinical evaluation of the veteran's spine during his 
discharge examination in November 1972 was entirely normal.  
Thus, in the absence of clinical findings concerning the 
veteran's back, the service medical records provide highly 
probative evidence against the veteran's claim.  

The record also shows that the veteran's current low back 
disability is due to two work-related injuries which occurred 
many years after service.  Treatment records from M.C., D.O., 
dated from 2000 to 2002, show treatment for a ruptured and 
herniated disc at L3-4.  Dr. M.C. attributed this disability 
to two work-related injuries in 1996 and 1999.  Treatment 
records from Sun Osteopathic Medical also attribute the 
veteran's low back disability to these two work-related 
injuries.  Thus, these private treatment records provide 
highly probative evidence against the veteran' claim.  

In any event, the post-service medical record, indicating a 
back disorder many years after service, provides more 
evidence against this claim.

The veteran was afforded a VA examination in July 2003 to 
determine the etiology of his low back disability.  After 
reviewing the claims file, the examiner commented that he 
could not find any evidence of a back injury in the veteran's 
service medical records.  Instead, the only injury noted 
involved the two work-related injuries many years after 
service.  In short, this examination report also provides 
highly probative evidence against the veteran's claim. 

In short, since the veteran's low back disability was first 
diagnosed many years after service, and has been linked by 
competent medical evidence to two work-related injuries in 
1996 and 1999, the Board finds that the service and post-
service medical records provide highly probative evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of an orthopedic disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the veteran's 
personal opinion that his low back disability is related to 
service is not a sufficient basis for awarding service 
connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.

II.  Service Connection for Residuals of a Right Leg Injury

The veteran's service medical records confirm that he injured 
both ankles while on active duty after his feet were 
allegedly run over by a tractor.  Indeed, service connection 
has been established for right and left ankle disabilities.  
The veteran now claims that he injured his right knee and 
calf in that injury.  However, the service medical records 
only show treatment for his ankles, with no reference to his 
right calf or knee.  Hence, the service medical records 
provide evidence against the veteran's claim. 

More importantly, the veteran has not submitted any evidence 
showing that he currently has a disability involving his 
right leg.  The Board has reviewed the July 2003 VA 
examination report, various VA treatment records dated from 
2002 to 2003, as well as various private treatment records, 
none of which makes any reference to problems with the 
veteran's right leg.  Thus, the post-service medical records 
also provide highly probative evidence against the veteran's 
claim.

In short, in absence of competent medical evidence showing a 
current right leg disability, the veteran's claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a right leg injury.  
Despite the veteran's statements in support of his claim, as 
a layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit and  Espiritu, both supra.  Accordingly, the appeal 
is denied.

III.  Increased Rating for a Right Ankle Disability

The veteran was treated for a right ankle sprain in service 
after a tractor ran over his feet while stationed aboard the 
USS SARATOGA.  After service, a July 1976 rating decision 
granted service connection but assigned a noncompensable 
(zero percent) disability rating for osteochondritis of the 
right ankle.  This disability was later characterized as 
residuals of a right ankle sprain.  The veteran is now 
seeking a compensable disability rating for his right ankle 
disability.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's right ankle disability is currently rated under 
Diagnostic Code (DC) 5271.  This code provides a 10 percent 
rating for moderate limitation and a 20 percent rating for 
marked limitation of motion of the ankle.  A disability 
rating greater than 20 percent is not provided under this 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.  

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).   

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for the veteran's right ankle 
disability.  In other words, there is simply no medical 
evidence that the veteran's right ankle exhibits moderate 
limitation of motion.  In this regard, the July 2003 VA 
examination report notes that the veteran's right ankle was 
stable and demonstrated full dorsiflexion and plantar 
flexion.  X-rays were negative.  The examiner concluded that 
no significant findings concerning the veteran's right ankle 
were shown.  In short, this report provides highly probative 
evidence against the veteran's claim, as moderate limitation 
of motion has not been shown.  

The Board also finds that compensable disability rating is 
not warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the right ankle.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  The July 2003 VA examination report 
shows full range of motion of the right ankle with respect to 
both dorsiflexion and plantar flexion, with no objective 
pathology shown such as instability, swelling, or 
discoloration.  In short, it is important for the veteran to 
understand that the objective clinical findings do not 
support a basis to assign a compensable rating based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the right ankle since the record, overall, 
provides evidence against this claim. 

Since the veteran's right ankle disability does not meet the 
criteria for a 10 percent disability rating under DC 5271, 
the Board finds that this disability was properly rated at 
the noncompensable level.  Indeed, VA regulation provides 
that, in every instance, such as this, where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  Accordingly, the appeal is denied. 

IV.  Increased Rating for PTSD

The record shows that the veteran was diagnosed with PTSD 
with secondary major depressive disorder based on an incident 
in which he was involved in rescuing fellow service members 
from a fire aboard the USS SARATOGA.  As a result, the August 
2003 rating decision granted service connection and assigned 
a 30 percent disability rating for PTSD with secondary major 
depressive disorder, effective November 2002.  The veteran 
appealed that decision with respect to the 30 percent rating.

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD with secondary major depressive disorder 
has been evaluated under the general rating formula for 
mental disorders.  Under these criteria, a 30 percent rating 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  
See 38 C.F.R. § 4.130, DCs 9411, 9434.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The July 2003 VA psychiatric examination report notes that 
the veteran has been married to his only spouse for 29 years, 
that they have two adult children, and that he has worked as 
a mechanic for a local utility company for the past 20 years.  
The veteran reported that his symptoms include depression, 
nervousness, difficulty sleeping, hypervigilance, an 
exaggerated startle response, crying spells, flashbacks and 
intrusive thoughts approximately three to four times a week, 
nightmares approximately two to three times a week, and 
episodes in which he would lose his temper for no apparent 
reason.  However, he denied both suicidal and homicidal 
ideation, recent violent behavior, as well as obsessional or 
ritualistic behavior.  He also reported that people liked him 
at work and that he had not missed many days.

A mental status examination revealed no significant findings.  
In this regard, the veteran was described as well groomed and 
appeared alert and oriented times four.  He was also pleasant 
and cooperative and maintained good eye contact.  His speech 
was normal; his thought process was logical, coherent, and 
goal directed; and there was no loosening with associations 
or flight of ideas.  Recent and remote memory was intact.  He 
was cognitively intact, although with some decrease in 
concentration.  Insight and judgment were also intact.  
Indeed, the only clinical findings included a depressed mood 
was an affect that was congruent and tearful at times but 
mostly constricted.  

The diagnoses included (a) PTSD, chronic, moderate, and (2) 
major depressive disorder, recurrent, without psychotic 
features.  The examiner assigned a GAF score of 62.  The 
examiner commented that the veteran's prognosis was fair, as 
he had good coping skills, a good social support, and had 
been able to maintain a job, even though he had difficulty 
with attention and concentration.  

This examination report provides evidence against the 
veteran's claim for a disability rating in excess of 30 
percent for his PTSD with secondary major depressive 
disorder.  For example, this report make no reference to 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.  

Instead, this report shows no impairment in the veteran's 
speech, memory, judgment, and abstract thinking.  Indeed, the 
only clinical findings were the veteran's depressed mood and 
his constricted affect.  The veteran also described his 
relationship with his spouse as "okay" and indicated that 
people generally liked him at work, thereby indicating that 
he is capable of establishing and maintaining effective work 
and social relationships.  In short, this examination report 
does not support a finding that his PTSD with secondary major 
depressive disorder meets the criteria of for a 50 percent 
disability rating, and, in fact, provides evidence against 
the claim. 

In addition, the Board notes that this examination report 
lists a Global Assessment of Functioning (GAF) scores of 62.  
A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 62 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  The Board emphasizes that 
this score is inconsistent with a disability rating in excess 
of 30 percent, thereby providing additional evidence against 
the veteran's claim. 

In addition to the VA psychiatric examination report, VA 
outpatient treatment records also provide evidence against 
the veteran's claim.  In this regard, the Board places 
significant probative value on a May 2003 psychosocial 
assessment in which a VA clinician noted that the veteran had 
been "coping exceptionally well with no treatment."  He 
pointed out that the veteran had been able to maintain a 
stable marriage and employment, had no history of abusing 
substances, had no problems with anger management, and that 
his spouse was a source of strength.  In addition, the 
veteran's hobbies included motorcycles, swimming, and playing 
Santa Clause during the holidays.  A mental status 
examination also revealed no significant findings.  The 
clinician thus concluded that the veteran was functioning at 
a high level.  

In light of the veteran's high level of functioning, the 
Board finds that this report provides highly probative 
evidence against the veteran's claim.

An August 2003 VA outpatient treatment record notes the 
veteran's complaints of insomnia and nightmares.  He also 
reported that his anger problem had improved since he had 
started taking Wellbutrin one year ago.  A mental status 
examination revealed no significant findings.  When seen in 
October 2003, the veteran reported that he had not been doing 
well lately due to increased nightmares.  Again, however, no 
significant findings were shown on mental status examination, 
providing more evidence against this claim despite the 
veteran's contentions.  

These reports also show that the veteran was assigned GAF 
scores of 56 and 52, respectively.  A GAF score of 51-60 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  Thus, in light of the absence of significant findings on 
two mental status examinations, with GAF score showing only 
moderate impairment, the Board finds that these treatment 
records provide highly probative evidence against the 
veteran's claim.  

The Board must find that the medical evidence, as a whole, 
outweighs the veteran's contentions regarding the nature and 
extent of his disorder and provides evidence against this 
claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's PTSD with secondary major 
depressive disorder since the initial grant of service 
connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

V.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include service medical records, VA treatment 
records, and private treatment records.  The veteran was also 
afforded VA examinations in July 2003 to determine the 
severity of his service-connected right ankle disability and 
PTSD with secondary major depressive disorder.  A review of 
the record shows that these examination reports are adequate 
for rating purposes.  

The Board finds that a VA examination is not necessary to 
determine whether his low back disability and claimed 
disability involving his right leg are related to service.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Board finds that there is no medical evidence of a 
current disability involving the veteran's right leg.  In 
addition, medical evidence clearly relates the veteran's low 
back disability to two work-related injuries many years after 
service.  As such, the standards of McLendon are not met in 
this case.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a right leg injury is 
denied. 

A compensable disability rating for residuals of a right 
ankle sprain involving osteoarthritic changes is denied.  

An initial disability rating in excess of 30 percent for 
post-traumatic stress disorder with secondary major 
depressive disorder is denied. 


REMAND

The veteran is seeking service connection for residuals of a 
left hand injury, as well as increased ratings for his 
service-connected residuals of a left ankle sprain and 
bilateral pes planus.  Unfortunately, the Board finds that 
additional development is needed before it can adjudicate 
these claims.  

The veteran claims that he sustained a superficial gunshot 
wound to his left hand while retrieving a body while serving 
in Vietnam in 1972.  However, no evidence confirms such an 
injury.  For example, his service medical records make no 
reference to a gunshot wound injury.  Instead, they show that 
he was treated on only on occasion in October 1971 for a two-
day history of pain in his left hand, with no mention of the 
etiology of the veteran's pain.  Thus, a gunshot wound injury 
to the veteran's left hand is not verified by the record.

Nevertheless, a VA examiner in July 2003 concluded that the 
veteran had a superficial service-connected shotgun wound 
injury involving scars on the dorsum aspect of his left hand.  
Since this opinion is not supported by the record, which 
makes no reference to gunshot wound injury to the left hand, 
it is insufficient to constitute a basis to award service 
connection. 

However, since the veteran was treated for left hand pain on 
one occasion in service, this opinion is sufficient to 
trigger VA's duty to secure a medical opinion on the question 
as to whether the veteran has a left hand disability as a 
result of service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, supra.  A VA examination is 
therefore needed to determine whether the veteran has a left 
hand disability, to include scars, as a result of service. 

Next, additional development is needed before the Board can 
adjudicate the veteran's increased rating claims for his left 
ankle disability and bilateral pes planus.  The Board notes 
that the veteran was afforded a VA compensation examination 
in July 2003.  However, since this examination did not 
address the veteran's left ankle or bilateral pes planus, the 
veteran should be afforded a VA examination to determine the 
nature and severity of these disabilities.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has a left hand disability as 
a result of service.  The veteran's 
claims file should be made available to 
the examiner for review, and all 
necessary studies and tests should be 
conducted.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
left hand disability identified, to 
include scars, is related to service.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
residuals of a left ankle sprain.  The 
examination should include complete test 
of the range of motion of the left ankle, 
documented in degrees.  The examiner 
should also answer the following 
questions: (a) whether the left ankle 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); and (b) 
whether pain significantly limits 
functional ability during flare-ups when 
the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups).  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
bilateral pes planus.  In particular, the 
examiner should state whether this 
disability is manifested by the 
following: 

(a) objective evidence of moderate 
deformity; with weight-bearing line over 
or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on 
manipulation and use of feet, or

(b) objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; or

(c) marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo Achilles on manipulation, none 
of which can be improved by orthopedic 
shoes or appliances.  

A complete rationale should be given for 
all opinions and conclusions expressed.

4.  When the development requested has 
been completed, the RO should 
readjudicate the issues involving (a) 
entitlement to service connection for 
residuals of a left hand injury, (b) 
entitlement to an increased disability 
rating for residuals of a left ankle 
sprain, and (c) entitlement to an 
increased disability rating for bilateral 
pes planus.  If any benefit remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


